                                         Case 3:88-cv-04280-MMC Document 565 Filed 01/04/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                         IN THE UNITED STATES DISTRICT COURT

                                  5                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     JAMES RICHARD ODLE,                         Case No. 88-cv-04280-MMC
                                  8                  Petitioner,
                                                                                    ORDER DISMISSING PETITION
                                  9             v.

                                  10    JEANNE WOODFORD, Acting Warden
                                        of San Quentin State Prison,
                                  11
                                                     Respondent.
                                  12
Northern District of California
 United States District Court




                                  13
                                             The Court, having been advised by Petitioner’s counsel that Petitioner has passed
                                  14
                                       away, the above-titled action is hereby DISMISSED.
                                  15

                                  16
                                             IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: January 4, 2021
                                  19                                                        MAXINE M. CHESNEY
                                                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
